12/16/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 20-0065


                                      DA 20-0065
                                   _________________

 ANIMALS OF MONTANA, INC., TROY HYDE,
 Permit Holder,

              Petitioner and Appellant,

       v.                                                      ORDER

 STATE OF MONTANA, DEPARTMENT
 OF FISH, WILDLIFE, AND PARKS,

              Respondent and Appellee.
                                _________________

       Upon consideration of Appellant’s Motion for Extension of Time, and good cause
shown, Appellant is hereby granted an extension of time until January 21, 2021, within
which to file and serve Appellant’s reply brief.
       No further extensions will be granted.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                            December 16 2020